DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 27, 2022 has been entered.
 
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on June 20, 2022, and to the Amendment filed on May 27, 2022.
Claims 1-3, 8-10, 15-17, 21, and 22 are amended.  Claims 1-6, 8-13, and 15-22 are pending for examination.  Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 112
Regarding Claims 3-5, 10-12, and 17-19, Applicant’s Amendment corrects the previous issues of indefiniteness.  The previous rejections are withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Claims 2, 9, and 16 each recite the limitation “the set of candidate modes of communication comprising: a particular website, a particular application, and a particular Interactive Voice Response (‘IVR’) system” or an analogous variant in the claimed device, medium, and method respectively.  The specification does define the meaning of the phrase “mode of communication,” with references in paragraphs 16 and 29 merely indicating that a channel may include a mode of communication, supporting a finding that the limitation is new matter.  The original disclosure indicates that it is the term “channel” that may be associated with the enumerated types claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yambal et al., U.S. Patent Application 2011/0276893 A1 (published Nov. 10, 2011) (hereinafter “Yambal”) in view of Kang et al., U.S. Patent Application 2016/0292732 A1 (published Oct. 6, 2016) (hereinafter “Kang”).
Regarding Claim 1, Yambal teaches a device, comprising: one or more processors (e.g., Yambal, Abstract and para. 4, describing access channel definition technology and describing a computer system including at least one processor, and para. 22, describing a framework for adding multiple channels to web portals by leveraging design characteristics of an existing channel) configured to:
Receive input from a user equipment (“UE”) (see, e.g., id., paras. 40 and 41 and Fig. 3, describing and illustrating an exemplary system for defining and/or providing access channels, the system comprising an access system connected by a network to multiple client devices such as a personal computer, a mobile device, or any other device which may communicate over the network; paras. 23 and 27, describing the framework as including user experience framework components to adapt a user experience for a secondary access channel to characteristics of devices that access the secondary access channel such as menus and other navigation approaches [indicating user input from a client device]; and paras. 51 and 55, describing interactive components of user interfaces associated with different access channels of devices [comprising receiving user input]);
Determine a mode of communication via which the input was received from the UE (see, e.g., id., para. 26, describing the framework being used to establish multiple secondary access channels based on a primary access channel and describing channels defined based on various aspects including different input capabilities of a device and describing examples of secondary access channels including channels defined for display on a kiosk or for display on an internet protocol television [such channels representing a mode of communication via which input was received at least in the sense that user input is received via different types of devices]);
Determine a particular journey state associated with the received input (see, e.g., id., para. 79 and Fig. 11, describing and illustrating example mobile device displays, each of a different mobile device, that are displaying content for an associated mobile channel which has been defined by leveraging the same web channel, each of the displays displaying a portal which includes information on three stories [representing a state at least in the sense of an index or overview state].  Note that any state of an interactive user interface, such as an initial state, can be viewed as a journey state);
Obtain a set of information associated with the particular journey state (see, e.g., id., describing and illustrating example mobile device displays that are displaying content for different mobile channels leveraging the same web channel, each of the displays displaying a portal which includes information on three stories [representing a state at least in the sense of an index or overview state].  Note that any state of an interactive user interface, such as an initial state, can be viewed as a journey state and that displaying a state of a user interface comprises obtaining a set of information associated with the particular state at least in the sense of aspects of the user interface to be displayed);
Identify a plurality of templates associated with the determined particular journey state, wherein the plurality of templates include different templates that include different arrangements of data fields (see, e.g., id., para. 9, describing defining at least one presentation template for the secondary access channel; paras. 27 and 32, describing the framework as including content management framework components and describing content management framework components as including one or more presentation templates defined for the secondary access channel; para. 26, describing defining multiple secondary access channels [representing multiple templates associated with multiple secondary access channels]; para. 37, describing presentation templates as defining the layout of elements displayed on an interface and default properties of an interface; and paras. 79-81 and Fig. 11, describing and illustrating three different device displays of different devices displaying portal content including information on three stories for an associated channel which has been defined by leveraging the same web channel [representing a journey state], describing and illustrating each of the portals displaying a different appearance and amount of content on each of the displays including images displayed in different sizes or colors or not at all, and describing and illustrating each of the portals displaying different or additional content such as descriptions and links.  Note that any displayed user interface elements can be viewed as representing data fields at least in the sense of data units);
Select a particular template, from the plurality of templates, based on the determined mode of communication via which the input was received from the UE (see, e.g., id., paras. 9, 26, 27, and 32, describing one or more presentation templates defined for multiple secondary access channels; paras. 79-81 and Fig. 11, describing and illustrating displaying different portal user interfaces for different device channels [representing selecting a template based on a channel at least in the sense that a unique template-based interface is provided to a specific channel]; and para. 81, describing different configurations of the portal displays [representing presentation templates] achieved using device type specific attributes used in defining secondary access channels);
Generate, based on the determined particular state and the selected template, a journey page (see, e.g., id., paras. 79-81 and Fig. 11, describing and illustrating displaying different portal user interfaces for different device channels in relationship to a user interface state, and paras. 36 and 67, indicating portal user interfaces displayed to a user in pages), the generating including:
Identifying a particular set of data fields associated with the selected template; and
Populating the particular set of data fields with at least a portion of the obtained information (see, e.g., id., paras. 34 and 55, describing a device-specific user experience leveraged to provide a specific user experience when a user uses a particular type of device to access a secondary access channel, the specific user experience accounting for the characteristics and functionality of the particular type of device and provide a preferred user experience for users having the particular type of device; paras. 79-81 and Fig. 11, describing and illustrating displaying different portal user interfaces such that each of the portals displays a different appearance of content and a different amount of content by displaying different or additional content such as descriptions and links.  Note that displaying variations of user interface elements as described can be viewed as identifying a particular set of data fields for a particular portal user interface, obtaining information based the identified particular set, and populating the particular set of data fields with the obtained information as claimed at least in the sense that such steps are comprised in displaying certain data units such as descriptions and links); and
Provide, to the UE and in response to the input, the generated journey page (see, e.g., id., paras. 36 and 67, indicating portal user interfaces displayed to a user in pages, and paras. 23 and 27, describing user experience framework components of the framework adapting a user experience for a given secondary access channel including adapting navigation approaches for the channel.  Note that navigation of a page-based user interface represents providing generated user interface pages in response to input). 
However, Yambal does not appear to teach the device wherein the input includes an identifier of a particular user associated with the input and selecting the particular template, from the plurality of templates, based on the identifier of the particular user associated with the input.
Kang teaches a device comprising one or more processors (e.g., Kang, Abstract and paras. 103 and 104, describing systems and methods for providing communications to devices with a customized adaptive user experience and describing an exemplary device comprising one or more microprocessors) configured to: receive input from a UE, wherein the input includes an identifier of a particular user associated with the input (see, e.g., id., para. 27 and Fig. 1, describing and illustrating a system for providing communications to devices with a customized adaptive user experience in which a device profile for a device is based on one or more parameters including a social profile for a user of the device [representing an identifier or identifiers of a particular user]; and paras. 79 and 81 and Fig. 6, describing and illustrating a flow diagram of operations for a method of providing communications with a customized adaptive user experience, the method comprising a device of a user sending an ad request to an ad system, the ad request includes different types of information including user characteristics); and select a particular template, from a plurality of templates, based on: a determined mode of communication via which the input was received from the UE, and the identifier of the particular user associated with the received input (see, e.g., id., para. 81 and Fig. 6, describing and illustrating the method of providing communications with a customized adaptive user experience as including sending the ad request with different types of information including an application id to identify a selected software application and various device characteristics [representing modes of communication] along with the user characteristics [representing identifiers of particular users]; para. 27 and Fig. 1, describing and illustrating the system for providing communications to devices with a customized adaptive user experience as comprising processing logic including a filtering functionality for filtering potential available ad campaigns, an optimizer functionality for determining an optimal ad campaign, and a selector (picker) functionality for selecting an optimal campaign and describing embodiments in which filtering functionality filters ad campaigns [which can be viewed as templates] based on availability, device characteristics, and user characteristics such as age, gender, ethnicity, location, etc.); para. 82, describing an ad format and targeting builder that includes functionality to allow a publisher or developer to create a new custom ad format while targeting the ad based on information from the ad request including ad user data.  Providing request data with communication mode and user information to create a custom targeted response comprises determining a type of channel as claimed at least in the sense of determining characteristics of communication; and paras. 5, 22, 28, 29, 41, 43, 70, 82, 87, 89, and 90, describing different user interface experiences provided to different user segments).
Yambal and Kang are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing systems and methods for generating customized user interfaces and with teachings directed toward server/client user interface arrangements.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Yambal and Kang and implement a device in which input includes an identifier of a particular user associated with the input and in which a particular template is selected from a plurality of templates based on a determined mode of communication via which input was received from a UE and an identifier of a particular user associated with the received input in order to improve a user experience, increase user interaction and engagement, and to increase effectiveness of targeted communications (see, e.g., Kang, paras. 5, 6, 28, 38, 44, and 77; and in view of the value of user-based customization well known in the art).  
Regarding Claim 2, Yambal as modified by Kang teaches the device of Claim 1, wherein the mode of communication includes a particular mode of communication selected from a set of candidate modes of communication, the set of candidate modes of communication comprising: a particular website, a particular application, and a particular Interactive Voice Response (“IVR”) system (see, e.g., Yambal, paras. 12, 13, and 22-27, indicating channels based on web access [representing a particular website]; para. 26, describing the framework being used to establish multiple secondary access channels and describing channels defined based on various aspects including different input capabilities of a device; paras. 79-81 and Fig. 11, describing and illustrating displaying different portal user interfaces for different device channels and describing different configurations of the portal displays achieved using device type specific attributes used in defining secondary access channels; and para. 41, describing input devices including a voice input device [representing a particular voice IVR system at least in the sense of a particular voice input device].  Note that implementation of a user interface specific to a certain device or device type can be viewed as a particular application; and see, e.g., Kang, paras. 27-29, 33, 38, 43, 59, 68, 80, 87, 94, and 95, indicating embodiments comprising customized adaptive user experiences based on web access differences and application differences; and paras. 48, 73, 109, and 111, indicating embodiments comprising customized adaptive user experiences based on voice input of a user).
Regarding Claim 3, Yambal as modified by Kang teaches the device of Claim 1, wherein the input is a first input, wherein the UE is a first UE, wherein the mode of communication is a first mode of communication, wherein the template is a first template, wherein the journey page is a first journey page (see, e.g., Yambal, para. 26, describing the framework being used to establish multiple secondary access channels and describing channels defined based on various aspects including different input capabilities of a device), wherein the one or more processors are further configured to: receive second input from a second UE (see, e.g., id., para. 26, describing establishing multiple secondary access channels, and para. 27, describing adapting a user experience for a given secondary access channel including adapting navigation approaches [indicating user input from a client device]), wherein the second input includes information regarding the second UE (see, e.g., id., paras. 40 and 41 and Fig. 3, describing and illustrating the access system connected by the network to multiple client devices of different types and describing embodiments in which the network is one or more wired or wireless networks such as the Internet.  Note that a network connection between a client device and the access system can be viewed as comprising a request that includes information regarding the client device at least in the sense of information allowing the access system to provide information specifically to the client device); determine that a journey state associated with the received second input is a same journey state as the particular journey state associated with the first input (see, e.g., id., see, e.g., id., paras. 79-81 and Fig. 11, describing and illustrating displaying three different portal user interfaces for different device channels defined by leveraging the same web channel in relationship to a user interface state that includes information on three stories [representing a journey state at least in the sense of an index or overview state]); determine a second mode of communication via which the second input was received from the second UE, the second mode of communication being different from the first mode of communication; select a second template, from the plurality of templates, based on the journey state associated with the second input and further based on the second mode of communication via which the second input was received from the second UE, the second template being different from the first template; generate a second journey page based on the selected second template, the second journey page being different from the first journey page; and provide, to the second UE and in response to the second input, the generated second journey page (see, e.g., id., paras. 9, 26, 27, and 32, describing one or more presentation templates defined for multiple secondary access channels; paras. 36 and 67, indicating portal user interfaces displayed to a user in pages; and paras. 79-81 and Fig. 11, describing and illustrating displaying different portal user interfaces for different device channels and describing different configurations of the portal displays achieved using device type specific attributes used in defining secondary access channels).
Regarding Claim 4, Yambal as modified by Kang teaches the device of Claim 3, wherein the second template includes different types of information associated than the first template (see, e.g., Yambal, para. 37, describing presentation templates as defining the layout of elements displayed on an interface and default properties of an interface, and paras. 79-81 and Fig. 11, describing and illustrating displaying different portal user interfaces such that each of the portals displays a different content and describing and illustrating examples in which a particular portal interface displays different or additional content such as descriptions and links such as to video content [the descriptions and links representing types of information]).
Regarding Claim 5, Yambal as modified by Kang teaches the device of Claim 3, wherein the second template includes a different arrangement of data fields than the first template (see, e.g., Yambal, para. 37, describing presentation templates as defining the layout of elements displayed on an interface and default properties of an interface, and paras. 79-81 and Fig. 11, describing and illustrating displaying different portal user interfaces such that each of the portals displays a different content and describing and illustrating examples in which a particular portal interface displays content at different sizes and positions).
Regarding Claim 6, Yambal as modified by Kang teaches the device of Claim 1, wherein the one or more processors are further configured to: identify one or more attributes associated with the UE, wherein selecting the particular template is further based on the identified attributes associated with the UE (see, e.g., Yambal, para. 26, describing establishing multiple secondary access channels and describing channels defined based on various aspects including different display, input, audio, and video characteristics or capabilities of a device, and para. 81, describing different configurations of the portal displays [representing presentation templates] achieved using device type specific attributes used in defining secondary access channels).
Regarding Claim 8, Yambal as modified by Kang teaches a non-transitory computer-readable medium corresponding to the device of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 9, Yambal as modified by Kang teaches a non-transitory computer-readable medium corresponding to the device of Claim 2.  The same rationale of rejection provided above is applicable. 
Regarding Claim 10, Yambal as modified by Kang teaches a non-transitory computer-readable medium corresponding to the device of Claim 3.  The same rationale of rejection provided above is applicable. 
Regarding Claim 11, Yambal as modified by Kang teaches a non-transitory computer-readable medium corresponding to the device of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 12, Yambal as modified by Kang teaches a non-transitory computer-readable medium corresponding to the device of Claim 5.  The same rationale of rejection provided above is applicable. 
Regarding Claim 13, Yambal as modified by Kang teaches a non-transitory computer-readable medium corresponding to the device of Claim 6.  The same rationale of rejection provided above is applicable. 
Regarding Claim 15, Yambal as modified by Kang teaches a method corresponding to the device of Claim 1.  The same rationale of rejection provided above is applicable. 
Regarding Claim 16, Yambal as modified by Kang teaches a method corresponding to the device of Claim 2.  The same rationale of rejection provided above is applicable. 
Regarding Claim 17, Yambal as modified by Kang teaches a method corresponding to the device of Claim 3.  The same rationale of rejection provided above is applicable. 
Regarding Claim 18, Yambal as modified by Kang teaches a method corresponding to the device of Claim 4.  The same rationale of rejection provided above is applicable. 
Regarding Claim 19, Yambal as modified by Kang teaches a method corresponding to the device of Claim 5.  The same rationale of rejection provided above is applicable. 
Regarding Claim 20, Yambal as modified by Kang teaches a method corresponding to the device of Claim 6.  The same rationale of rejection provided above is applicable. 
Regarding Claim 21, Yambal as modified by Kang teaches method of claim 15, wherein the mode of communication includes an indication of a particular application, executing at the UE, via which the input was received, wherein selecting the particular template based on the determined mode of communication includes selecting the particular template based on the particular application via which the input was received (see, e.g., Kang, para. 81 and Fig. 6, describing and illustrating the method of providing communications with a customized adaptive user experience as including sending the ad request with different types of information including an application id to identify a selected software application and various device characteristics along with the user characteristics; para. 82, describing the ad format and targeting builder as allowing targeting the ad based on information from the ad request including ad user data; para. 73, describing embodiments comprising targeting based on how a user types of ad categories [which can be viewed as representing ad templates in some form]; and para. 55, describing embodiments comprising use of a template.  One of ordinary skill in the art would have been motivated to implement a method comprising a mode of communication that includes an indication of a particular application and wherein selecting a particular template based on a determined type of channel includes selecting the particular template based on the particular application under the same rationale as provided in the discussion of Claim 1 above).
Regarding Claim 22, Yambal as modified by Kang teaches a device corresponding to the method of Claim 21.  The same rationale of rejection provided above is applicable. 

Response to Arguments
Applicant’s arguments filed May 27, 2022, have been fully considered but are to some extent moot in view of the new grounds of rejection.  To the extent the arguments still apply, they are not persuasive.  Applicant argues on page 11 of the Amendment (page 2 of the Remarks) that Yambal in view of Kang fails to teach or suggest limitations including selecting a template based on a mode of communication via which input was received from a UE, arguing that secondary access channels taught by Yambal do not represent selection of a template based on a mode of communication via which input was received and that Kang does not disclose selection of a particular template or selection of a template based on an identifier of a user from which input was received.  These arguments are inconsistent with a broadest reasonable interpretation of the claim language at issue and are inconsistent with the understanding of one of ordinary skill in the art.  
Regarding Yambal, the secondary communication channels of Yambal that may be defined based on various aspects including different input capabilities of a device (see, e.g., Yambal, para. 26) can be viewed as representing a mode of communication via which input was received at least in the sense that user input is received via different types of devices with different types of capabilities.  Related to the rejections under 35 USC 112(a) above, note that Applicant’s original disclosure does not define the phrase “mode of communication” now used throughout the claims.  Yambal explicitly describes defining one or more presentation templates based on secondary access channels (see, e.g., id., paras. 9, 26, 27, and 32), rendering obvious selecting a particular template based on a determined mode of communication via which input was received from the UE as claimed.  
Regarding Kang, the “campaigns” referenced throughout the reference, used to customize ads for specific types of devices and users, can be viewed as representing “templates” as claimed at least in the sense of a “pattern” being used to customize the ads.  See, e.g., “template,” Definition 1, Macmillan Dictionary, available at https://www.macmillandictionary.com/us/dictionary/american/template, “something that is used as a pattern or an example for something else”).  A reference need not refer to the term “template” in order to teach the concept of a template used as claimed.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Gayal et al., U.S. Patent Application 2015/0312321 A1 (published Oct. 29, 2015), teaching embodiments in which a user interface is based on user selection of one or more template types.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30-6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
7/1/2022


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174